Case 8:19-cv-00060-JVS-ADS Document 124 Filed 07/29/19 Page 1 of 3 Page ID #:1787



    1    DAVID SANFORD (Appearance Pro Hac Vice)
         dsanford@sanfordheisler.com
    2    SANFORD HEISLER SHARP, LLP
         700 Pennsylvania Ave, SE, Suite 300
    3    Washington, DC 20003
         Telephone: (202) 499-5200
    4    Facsimile: (202) 499-5199
    5    JILL SANFORD (SBN 185757)
         jsanford@sanfordheisler.com
    6    EDWARD CHAPIN (SBN 53287)
         echapin2@sanfordheisler.com
    7    SANFORD HEISLER SHARP, LLP
         655 W Broadway, Suite 1700
    8    San Diego, CA 92101
    9
         Telephone: (619) 577-4253
         Facsimile: (619) 677-4250
   10
         (Add’l Counsel Listed on Next Page)
   11

   12                             UNITED STATES DISTRICT COURT

   13                          CENTRAL DISTRICT OF CALIFORNIA

   14

   15    DAWN KNEPPER, on behalf of herself     Case No. 8:19-cv-00060-JVS-ADS
         and all others similarly situated,
   16                                           JOINT STIPULATION TO
                        Plaintiff(s),           (i) WITHDRAW OPT-IN PARTY
   17                                           PLAINTIFFS’ MOTION FOR
                v.                              INTERVENTION AND/OR
   18                                           INCLUSION AS NAMED
         OGLETREE, DEAKINS, NASH,               PLAINTIFFS (DKT. 117), AND
   19    SMOAK & STEWART, P.C.,                 (ii) DISMISS WITH PREJUDICE
         CHARLES MATTHEW KEEN & KIM             OPT-IN PARTY PLAINTIFFS
   20    FRANKLIN EBERT,                        CAMPANARO, OCHOA AND
                                                VOLTMER FROM THIS ACTION
   21                   Defendant(s).
                                                Hearing Date: August 26, 2019
   22                                           Hearing Time: 1:30 p.m.
   23

   24

   25

   26

   27

   28
        Case No. 8:19-cv-00060-JVS-ADS                    JOINT STIP. TO WITHDRAW OPT-IN
                                                     PLTFS’ MOTION TO INTERVENE AND TO
                                                    DISMISS THEIR CLAIMS WITH PREJUDICE
Case 8:19-cv-00060-JVS-ADS Document 124 Filed 07/29/19 Page 2 of 3 Page ID #:1788



    1    DANIELLE FUSCHETTI (SBN 294065)
         dfuschetti@sanfordheisler.com
    2    SANFORD HEISLER SHARP, LLP
         111 Sutter Street, Suite 975
    3    San Francisco, CA 94104
         Telephone: (415) 795-2020
    4    Facsimile: (415) 795-2021
    5    LEIGH ANNE ST. CHARLES (Appearance Pro Hac Vice)
    6
         lstcharles@sanfordheisler.com
         SANFORD HEISLER SHARP, LLP
    7
         611 Commerce St., Suite 3100
         Nashville, TN 37203
    8    Telephone: (615) 434-7000
         Facsimile: (615) 434-7020
    9
         AASHISH Y. DESAI (SBN 187394)
   10    aashish@desai-law.com
         DESAI LAW FIRM, P.C.
   11    3200 Bristol St., Suite 650
         Costa Mesa, CA 92626
   12    Telephone: (949) 614-5830
         Facsimile: (949) 271-4190
   13

   14
         Attorneys for Plaintiff and the Classes

   15
         NANCY L. ABELL (SBN 88785)
         nancyabell@paulhastings.com
   16    DEBORAH S. WEISER (SBN 167132)
         deborahweiser@paulhastings.com
   17    VALERIE M. MAREK (SBN 301540)
         valeriemarek@paulhastings.com
   18    PAUL HASTINGS LLP
         515 South Flower Street
   19    Twenty-Fifth Floor
         Los Angeles, California 90071-2228
   20    Telephone: (213) 683-6000
         Facsimile: 1(213) 627-0705
   21
         PAUL W. CANE, JR. (SBN 100458)
   22    paulcane@paulhastings.com
         PAUL HASTINGS LLP
   23    101 California Street
         Forty-Eighth Floor
   24    San Francisco, California 94111
         Telephone: (415) 856-7000
   25    Facsimile: (415) 856-7100
   26    Attorneys for Defendants
         OGLETREE, DEAKINS, NASH,
   27    SMOAK & STEWART, P.C.,
         CHARLES MATTHEW KEEN
   28    and KIM FRANKLIN EBERT
        Case No. 8:19-cv-00060-JVS-ADS                    JOINT STIP. TO WITHDRAW OPT-IN
                                                     PLTFS’ MOTION TO INTERVENE AND TO
                                                    DISMISS THEIR CLAIMS WITH PREJUDICE
Case 8:19-cv-00060-JVS-ADS Document 124 Filed 07/29/19 Page 3 of 3 Page ID #:1789



    1                                          STIPULATION
    2              The parties, through their counsel of record, hereby stipulate:
    3              (1)   that Opt-in Party Plaintiffs withdraw their pending OPT-IN PARTY
    4    PLAINTIFFS’ MOTION FOR INTERVENTION AND/OR INCLUSION AS
    5    NAMED PLAINTIFFS (“Motion”), Dkt. 117;
    6              (2)   that all claims of Opt-in Party Plaintiffs Jocelyn Campanaro, Angelica
    7     Ochoa, and Alicia Voltmer are hereby dismissed in their entirety with prejudice;
    8     and
    9              (3)   that Opt-in Party Plaintiffs Campanaro, Ochoa and Voltmer, and
   10    Defendants Ogletree, Deakins, Nash, Smoak & Stewart, P.C., Charles Matthew
   11    Keen and Kim Franklin Ebert, each shall bear their own attorneys’ fees and costs
   12    with regard to the claims of Campanaro, Ochoa and Voltmer.
   13              IT IS SO STIPULATED.
   14              Pursuant to L.R. 5-4.3.4, I attest that all signatories listed, and on whose
   15    behalf the filing is submitted, concur in the filing’s content and have authorized the
   16    filing.
   17
         DATED: July 29, 2019                  PAUL HASTINGS LLP
   18

   19                                          By: /s/ Nancy L. Abell
                                                       Nancy L. Abell
   20
                                               Attorneys for Defendants
   21                                          OGLETREE, DEAKINS, NASH, SMOAK &
                                               STEWART, P.C., CHARLES MATTHEW KEEN
   22                                          and KIM FRANKLIN EBERT
   23    DATED: July 29, 2019                  SANFORD HEISLER SHARP, LLP
   24
                                               By: /s/ David Sanford
   25                                                  David Sanford
   26
                                                           (appearance Pro Hac Vice)

   27
                                               Attorneys for Opt-In Plaintiffs
                                               JOCELYN CAMPANARO, ANGELICA
   28
                                               OCHOA and ALICIA VOLTMER

        Case No. 8:19-cv-00060-JVS-ADS                -1-             JOINT STIP. TO WITHDRAW OPT-IN
                                                                 PLTFS’ MOTION TO INTERVENE AND TO
          ssss                                                  DISMISS THEIR CLAIMS WITH PREJUDICE
